            Case 3:20-cv-09246-SK Document 9 Filed 12/23/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                                      450 Golden Gate Avenue
                                      San Francisco, CA 94102
                                           cand.uscourts.gov

                                          December 23, 2020

Jeffrey Alan Zuidema
Alpha Trial Group, LLP
10940 Wilshire Blvd. Suite 600
Los Angeles, CA 90024

Ross R. Nott
Laplante, Spinelli & Donald
815 S Street, Second Floor
Sacramento, CA 95814

Re:  BIG RUN POWER PRODUCERS, LLC, a North Carolina LLC, et al. v. VENTURE
ENGINEERING & CONSTRUCTION, INC.
Case Number: 20-cv-09246-SK


Dear Counsel/Parties:

        At filing, this matter was randomly assigned to United States Magistrate Judge Sallie Kim for
all purposes including trial. A hearing has been scheduled for February 1, 2021 at 9:30 AM. Pursuant
to 28 U.S.C. section 636, the magistrate judge cannot decide this motion unless all parties consent to
proceed before Judge Sallie Kim.

        A review of our records discloses that the Consent or Declination to Magistrate Judge
Jurisdiction has not been filed in this case. All parties are requested to complete the attached form
documenting either consent or request for reassignment and e-file it with the Court by December 30,
2020. Please note that any party is free to withhold consent to proceed before a magistrate judge
without adverse substantive consequences. This form can be found on the Court’s website at
www.cand.uscourts.gov/civilforms.


                                             Susan Y. Soong
                                             Clerk, United States District Court


                                             ________________________
                                             Melinda K. Lock, Deputy Clerk to the
                                             Honorable SALLIE KIM

REV. 9-19
                                             Case 3:20-cv-09246-SK Document 9 Filed 12/23/20 Page 2 of 2




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     BIG RUN POWER PRODUCERS, LLC, A                     Case No.20-cv-09246-SK
                                         NORTH CAROLINA LLC, et al.,
                                   6                    Plaintiffs,                          CONSENT OR DECLINATION
                                   7               v.                                        TO MAGISTRATE JUDGE
                                                                                             JURISDICTION
                                   8
                                         VENTURE ENGINEERING &
                                   9     CONSTRUCTION, INC., et al.,
                                                        Defendants.
                                  10

                                  11           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                  13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

                                  14   ( )     Consent to Magistrate Judge Jurisdiction

                                  15           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a

                                  16   United States magistrate judge conduct all further proceedings in this case, including trial and

                                  17   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the

                                  18   United States Court of Appeals for the Ninth Circuit.

                                  19           OR

                                  20   ( )     Decline Magistrate Judge Jurisdiction

                                  21           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

                                  22   magistrate judge conduct all further proceedings in this case and I hereby request that this case be

                                  23   reassigned to a United States district judge.

                                  24   DATE:                                             NAME: ________________________________

                                  25                                                     COUNSEL FOR (OR “PRO SE”):

                                  26                                                    _______________________________________

                                  27
                                                                                        _______________________________________
                                  28                                                    Signature
                                       REV. 9-19
